Name: Commission Regulation (EC) No 589/96 of 2 April 1996 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  animal product;  international trade;  means of agricultural production
 Date Published: nan

 No L 84/22 EN Official Journal of the European Communities 3 . 4. 96 COMMISSION REGULATION (EC) No 589/96 of 2 April 1996 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories tion of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (4); Whereas the arrangements in question should be managed using import licences; whereas to this end rules should be set on the submission of applications and the information to be given on applications and licences, by way of derogation, if necessary, from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance-fixing certificates for agricultural products (*), as last amended by Regulation (EC) No 2137/95 (% and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regula ­ tion (EEC) No 2377/80 Q, as last amended by Regulation (EC) No 2856/95 (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products originating in the ACP States or in the overseas countries and territories ('), as last amended by Commission Regulation (EC) No 2916/95 (2), and in par ­ ticular Article 2 and 4 thereof, Having regard to Decision No 6/95 of the ACP-EC Council of Ministers of 20 December 1995 on the transi ­ tional measures to be applied from 1 January 1996 f), and in particular Articles 2 and 4 thereof, Whereas, under the mid-term review of the Fourth ACP-EC Convention, the arrangements for the importa ­ tion of beef and veal from certain ACP States provided for the reduction in the specific customs duty referred to in Protocol 7 to the Convention to be increased from 90 % to 92 %; whereas in the case of Namibia the quantities benefiting from the specific import arrangements were fixed at 13 000 tonnes; whereas these changes to the arrangements constitute clear and unconditional commit ­ ments; Whereas by its Decision No 6/95 the ACP-EC Council of Ministers adopted as transitional measures valid until the entry into force of the Agreement amending the Lome Convention the provisions permitting some of the amendments to the Convention to enter into force in advance; whereas under that Decision the provisions concerning beef and veal are to apply from 1 January 1996; Whereas arrangements to implement these measures should be adopted; whereas it is appropriate to bring toge ­ ther in a single Commission Regulation all the provisions concerning the arrangements for the importation of beef and veal from the ACP States, including those concerning the application for and issue of import licences, and to repeal Commission Regulation (EC) No 1636/95 of 5 July 1995 temporarily adapting the special import arrange ­ ments in the beef sector provided for in Council Regula ­ tion (EEC) No 715/90 with the view to the implementa ­ HAS ADOPTED THIS REGULATION: Article 1 1 . Import licences shall be issued for beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia under the conditions laid down in this Regulation and within the limits of the quantities, expressed in tonnes of boneless meat, fixed in Article 4 of Regulation (EEC) No 715/90 . In the case of Namibia, import licences shall be issued for an annual quantity not exceeding 13 000 tonnes. 2. For the purpose of this Regulation, 100 kilograms of boneless beef shall be equal to :  130 kilograms of bone-in beef,  260 kilograms of live bovine animals,  100 kilograms of products falling under CN codes 0206, 0210 and 1602. (*) OJ No L 155, 6. 7. 1995, p. 25. 0 OJ No L 331 , 2. 12. 1988 , p. 1 . (6) OJ No L 214, 8 . 9. 1995, p. 21 . 0 OJ No L 143, 27. 6. 1995, p. 35. (') OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 305, 19 . 12. 1995, p. 49. P OJ No L 327, 30. 12. 1995, p. 32. (8) OJ No L 299, 12. 12. 1995, p . 10 . 3 . 4. 96 EN Official Journal of the European Communities No L 84/23 Article 2 1 . The specific rate of customs duty fixed in the Common Customs Tariff shall be reduced by 92 % for products referred to in Annex I and being imported under the present Regulation . 2. Notwithstanding Article 8 (4) of Commission Regu ­ lation (EEC) No 3719/88 , the reduction referred to in paragraph 1 shall not apply on quantities exceeding those indicated in the import licence. Article 3 1 . Applications for import licences and the licences themselves for products to be imported free of ad valorem customs duty pursuant to Article 2 of Regulation (EEC) No 715/90 and qualifying for a reduction of the specific rate of customs duties fixed in the Common Customs Tariff in accordance with Article 3 of the said Regulation shall contain : (a) under the heading 'notes' and in Section 24 respect ­ ively, one of the following:  Producto ACP  Reglamentos (CEE) n ° 715/90 y (CE) n ° 589/96  AVS-produkt  forordning (EÃF) nr. 715/90 og (EF) nr. 589/96  AKP-Erzeugnis  Verordnungen (EWG) Nr. 715/90 und (EG) Nr. 589/96 Such notifications shall include the quantities applied for in respect of each third country concerned, broken down by CN code or group of CN codes, as the case may be . 5. Where no valid applications have been lodged Member States shall so notify the Commission within the deadline referred to in paragraph 4. Article 4 1 . The Commission shall decide in respect of each third country concerned to what extent applications can be accepted. If the quantities of products originating in a third country in respect of which licences are requested exceed the quantity available for that country, the Commission shall reduce the quantities requested by a fixed percentage . If the total quantity requested by applications relating to a third country is lower than that available for that country, the Commission shall determine the amount of the balance remaining. 2. Subject to the Commission's decision to accept applications, licences shall be issued on the 21st day of each month . Article 5 Importation under the arrangements for import duty reduction provided for in this Regulation may take place only if the origin of the products concerned is certified by the competent authorities of the exporting countries in accordance with the rules of origin applicable to the products in question pursuant to Protocol 1 to the Fourth ACP-EEC Convention signed at Lome on 15 December 1989 . Article 6 1 . Before the fifth day of each month, the Member States shall notify the Commission of the quantity of products for which ACP import licences were issued during the previous calendar month . 2. The notifications provided for in this Article shall be made in accordance with Annex II. Article 7 Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation . Article 8 Regulation (EC) No 1636/95 is hereby repealed . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Articles 1 and 2 shall apply from 1 January 1996.  Ã Ã Ã ¿Ã Ã Ã ½ AKE  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 715/90 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 589/96  ACP product  Regulations (EEC) No 715/90 and (EC) No 589/96  Produit ACP  rÃ ¨glements (CEE) n0 715/90 et (CE) n0 589/96  Prodotto ACP  regolamenti (CEE) n . 715/90 e (CE) n . 589/96  ACS-produkt  Verordeningen (EEG) nr. 715/90 en (EG) nr. 589/96  Produto ACP  Regulamentos (CEE) n? 715/90 e (CE) n ? 589/96  AKT-tuote  asetus (ETY) N:o 715/90 ja (EY) N:o 589/96  AVS-produkt  fÃ ¶rordning (EEG) nr 715/90 och (EG) nr 589/96; (b) in Section 8 , the name of the State in which the product originates. 2. The licence shall carry with it an obligation to import from the State in question . 3 . Applications for licences may be lodged only during the first 10 days of each month . 4. Member States shall notify valid applications to the Commission not later than the second working day follo ­ wing the end of the period for the submission of applica ­ tions. No L 84/24 EN Official Journal of the European Communities 3 . 4. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1996. For the Commission Franz FISCHLER Member of the Commission 3 . 4. 96 EN Official Journal of the European Communities No L 84/25 ANNEX I Products referred to in Article 4 (1 ) Codigo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nummer 0102 90 05 0102 90 21 0102 90 29 0102 90 41 0102 90 49 0102 90 51 0102 90 59 0102 90 61 0102 90 69 0102 90 71 0102 90 79 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 NB: Los codigos NC, incluidas las notas a pie de pagina, se definen en el Reglamento (CEE) n ° 2658/87 del Consejo, modificado (DO n ° L 256 de 7. 9. 1987, p . 1 ). NB: KN-koderne, herunder henvisninger til fodnoter, er fastsat i RÃ ¥dets Ã ¦ndrede forordning (EÃF) nr. 2658/87 (EFT nr. L 256 af 7. 9 . 1987, s . 1 ). NB: Die KN-Codes sowie die Verweisungen und FuÃ noten sind durch die geÃ ¤nderte Verordnung (EWG) Nr. 2658/87 des Rates bestimmt (ABl . Nr. L 256 vom 7. 9. 1987, S. 1 ). Ã Ã : Ã Ã ¹ Ã ºÃ Ã ´Ã ¹Ã ºÃ ¿Ã ¯ Ã Ã ·Ã  Ã Ã Ã ½Ã ´Ã Ã ±Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±Ã  Ã Ã Ã ¼ÃÃ µÃ Ã ¹Ã »Ã ±Ã ¼Ã ²Ã ± ­ Ã ½Ã ¿Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã Ã ½ Ã ÃÃ ¿Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã µÃ Ã ½, Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹Ã · ­ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2658/87 Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã (Ã Ã  Ã ±Ã Ã ¹Ã ¸. L 256 Ã Ã ·Ã  7 . 9. 1987, Ã . 1 ). NB: The CN codes and the footnotes are defined in amended Council Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9. 1987, p. 1 ). NB: Les codes NC ainsi que les renvois en bas de page sont dÃ ©finis au rÃ ¨glement (CEE) n ° 2658/87 du Conseil, modifie (JO n0 L 256 du 7. 9 . 1987, p. 1 ). NB: I codici NC e i relativi richiami in calce sono definiti dal regola ­ mento (CEE) n . 2658/87 del Consiglio modificato (GU n. L 256 del 7. 9 . 1987, pag. 1 ). NB: GN-codes en voetnoten: zie de gewijzigde Verordening (EEG) nr. 2658/87 van de Raad (PB nr. L 256 van 7. 9. 1987, blz. 1 ). NB: Os cÃ ³digos NC, incluindo as remissÃ µes em pe-de-pÃ ¡gina, sÃ £o definidos no Regulamento (CEE) n ? 2658/87 do Conselho, alterado (JO n? L 256 de 7. 9. 1987, p. 1 ). Hl/OM: Tuotekoodit ja niihin liittyvÃ ¤t alaviitteet mÃ ¤Ã ¤ritellÃ ¤Ã ¤n neuvoston asetuksessa (ETY) N:o 2658/87 (EYVL N:o L 256, 7.9.1987, s. 1 ). Anm: KN-numren och fotnoterna definieras i rÃ ¥dets Ã ¤ndrade fÃ ¶rordning (EEG) nr 2658/87 (EGT nr L 256, 7.9.1987, s . 1 ). No L 84/26 EN Official Journal of the European Communities 3 . 4. 96 ANNEX II Licences comprising ACP products (referred to in Regulation (EC) No 589/96) (in tonnes) CN code Madagascar Botswana Swaziland Kenya Zimbabwe Namibia Code 370 391 393 346 382 389  0102 90 05  0102 90 21 , 0102 90 29  0102 90 41 to 0102 90 79  0201 10 00, 0201 20 20  0201 20 30  0201 20 50  0201 20 90  0201 30, 0206 10 95  0202 10, 0202 20 10  0202 20 30  0202 20 50  0202 20 90  0202 30 10  0202 30 50  0202 30 90, 0206 29 91  0210 20 10  0210 20 90, 0210 90 41  0210 90 90  1602 50 10, 1602 90 61